DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 15 April 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 16 March 2021, entered pursuant to the Request for Continued Examination (RCE) filed 15 April 2021.  As directed by the amendment: claims 1 & 2 have been amended, claim 8 has been cancelled, and no claims have been added.  Thus, claims 1-7 & 9-13 are presently pending in this application, with claims 3, 5, 6 & 13 currently withdrawn. 
Applicant’s amendments have overcome the objections and 35 U.S.C. 112 rejections set forth in the previous action, however, at least one new objection and at least one new 35 U.S.C. 112(b) rejection has been necessitated by the amendment, as set forth below. 
Claim Objections
Claim 1 is objected to because of the following informality:  
Claim 1 recites “obtaining the output flow rate of the flow rate controller by using a pressure value and a temperature value in the tank” (lines 18-19) and recites “obtaining the output flow rate of the flow rate controller by using a pressure value and a temperature value in the tank, after the pressure in the second pipe is set to the target pressure value” (lines 26-28). To enhance clarity, the claim should be amended to further distinguish between “the output flow 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 7 & 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the step of “outputting gas whose flow rate is adjusted according to a designated set flow rate from the flow rate controller, in a state wherein the first valve is open” in lines 14-15, and recites the additional step of “outputting gas whose flow rate is adjusted according to the designated set flow rate from the flow rate controller, in a state wherein the first valve is open” in lines 20-21. 
It is unclear if the second step above is intending to require that the gas output at the designated flow rate in the first step is again output at the same flow rate (or the same flow of gas is continued at the same designated flow rate), or otherwise if the claim is permitting or requiring a different gas to be output at the same designated set flow rate in the second step.

Claim 2 recites, “wherein in a state where the second valve is opened, the gas whose flow rate is adjusted according to the designated set flow rate is output from the flow rate controller” (lines 3-4) which renders the claim indefinite for several reasons. 
First, as set forth with respect to claim 1 above, it is unclear if claim 1 refers to a single “gas whose flow rate is adjusted according to the designated set flow rate” or two gases. If claim 1 requires two gases, then it is unclear which of these two is “the gas” of claim 2. 
Next, it is unclear if this limitation is requiring an additional step of outputting gas at the flow rate (in addition to the two in claim 1) or if this is merely establishing that the second valve is opened during at least a portion of the time that the gas is output at the flow rate, before the second valve is closed for measuring the pressure rise in the tank to obtain the flow rate. 

Claims 2, 4 and 10 each recite “the output flow rate” (claim 2, line 5; claim 4, line 3; claim 10, line 4). It is unclear if these recitations are respectively referring to the first “output flow rate” as established in claim 1, line 18; the second “output flow rate” as established in in claim 1, line 26; one or more additional output flow rates; or if they are generic recitations applying to any/all of the previously recited flow rates (i.e. “the output flow rates”, etc.). 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Examiner’s Comment on Withdrawn Claim
Claim 3 is currently withdrawn as directed to a non-elected invention. To promote compact prosecution in the event of potential future rejoinder, the following issue is noted. 
Claim 3 recites, “wherein an output flow rate of the flow rate controller is obtained from a pressure value and a temperature value in the first space” (lines 6-7). It is unclear if “an output flow rate” is referring to one or more of the output flow rates previously established (e.g. in claim 
Response to Arguments
Applicant's arguments filed 16 March 2021 have been fully considered, however, applicant’s amendments have overcome the grounds of rejection set forth in the previous action. 
New grounds of rejection under 35 U.S.C. 112(b) have been applied to the claims in this action, as necessitated by the amendments. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753